Citation Nr: 0003676	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-27 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse.


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from December 1967 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 1994 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied an increased evaluation 
of PTSD currently rated as 30 percent disabling.

The veteran testified at a December 1999 videoconference 
before a member of the Board, and appears to be raising the 
issue of a total rating for compensation purposes based on 
individual unemployability.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.  The representative also 
referenced the issue of secondary service connection for a 
heart disorder.  However, it is unclear as to whether the 
representative wants to file a claim at this time.  It is 
requested that the RO clarify this matter and take the 
appropriate actions. 

REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claim that is plausible.  A 
claim that a disorder has become more severe is well grounded 
where the disorder was previously service-connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim. This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1991).

A review of the record reflects that since the most recent VA 
examination for compensation purposes in August 1998 that the 
veteran has received intermittent treatment at both private 
and VA treatment facilities for PTSD, most recently in 
December 1999.  These treatment records indicate that his 
PTSD may have worsened.  

The veteran during his hearing indicated that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  The Board is of the opinion that these 
records should be obtained.  Murincsak v. Derwinski, 2 
Veteran App. 369 (1993).

In a recent decision the United States Court of Appeals for 
Veterans Claims (Court) held that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Accordingly, the case is REMANDED for the following actions:


1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
current treatment for his psychiatric 
disorder.  The veteran should be informed 
that he has the opportunity to submit any 
other additional evidence and arguments. 
See Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992). 

2.  The RO should request the VA medical 
facility in Tallahassee, Florida, to 
furnish copies of all of the veteran's 
medical records covering the period from 
December 9, 1999 to the present.

3.  The RO should take the appropriate 
action in order to obtain a copy of the 
SSA decision awarding disability benefits 
of the medical records upon which that 
decision was based.

4.  A VA examination should be conducted 
by a psychiatrist who has not previously 
conducted a VA compensation examination 
of the veteran in order to determine the 
nature and severity of the service 
connected PTSD.  The claims folder a copy 
of this Remand must be made available to 
the examiner for review in conjunction 
with the examination.  It is requested 
that the examiner indicate in the report 
that he has reviewed the claims folder.  
All tests and studies deemed necessary 
should be conducted.  The examiner is 
requested to express an opinion on the 
extent to which the PTSD affects the 
veteran's occupational and social 
functioning.  It is requested that the 
examiner include a GAF rating with an 
explanation of the numeric code assigned.  

4.  The RO should inform the veteran of 
the provisions set forth at 38 C.F.R. § 
3.655 (1999) regarding failure to report 
for scheduled VA examinations. 

5.  Thereafter, the issue should be 
readjudicated by the RO, to include 
consideration of the Fenderson case.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 



